              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK                                                     6/30/2021
              ––––––––––––––––––––––––––––––                                 X
              PAUL SALADINO, MD,                                             :
                                                                             :     Case No. 7:20-cv-09346-NSR
                      Plaintiff,                                             :
                                                                             :       NOTICE OF MOTION
              -against-                                                      :
                                                                             :
              FRANK TUFANO; and                                              :
              FRANKIE’S FREE-RANGE MEAT, LLC,                                :
                                                                             :
                  Defendants.                                                :
              ––––––––––––––––––––––––––––––                                 X

                      PLEASE TAKE NOTICE, that upon the accompanying Declaration of Frank Tufano,

              dated June 15,       2021, Memorandum of Law, dated June 18, 2021, and all pleadings and

              proceedings had herein, Defendants Frank Tufano and Frankie’s Free-Range Meat, LLC will move

              this court before the Honorable Nelson S. Román, U.S.D.J., at the United States Courthouse, 300

              Quarropas Street, White Plains, New York 10601, under Fed. R. Civ. P. 55(c) and 60(b), for an

              order (1) to vacate the April 1, 2021 and April 7, 2021 defaults entered against Defendants (Dkt.

              Nos. 24, 27), (2) grant Defendants additional time to Answer the Amended Complaint, and for

              such other further relief that the court deems just and proper.

                Dated: June 18, 2021
The motion is denied, without prejudice to renew, for
failure to abide by this Court's Rules of Practice. The Court   Respectfully Submitted,
interprets Defendants' motion as a request for a pre-motion
conference. The Court waives the pre-motion conference          DAVIS & BYRNES
requirement and grants Defendants leave to file their motion    Attorneys for Defendants
pursuant to following briefing schedule: Defendants shall
serve (not file) their moving papers on or before July 9,
2021; Plaintiff shall serve (not file) his opposition papers    By: __/s/Jeffrey Davis ____
on or before August 9, 2021; Defendants shall serve their              Jeffrey K. Davis
reply papers on or before August 24, 2021. The parties          11 Broadway, Suite 615
shall file all motion documents on the reply date, August       New York, New York 10004
24, 2021 and mail two courtesy copies of their motion           (646) 448-6279
documents to Chambers as they are served. The Clerk of          Jeffrey@davisblegal.com
the Court is kindly directed to terminate the motion at ECF
No. 28, mail a copy of this endorsement to pro se
Defendant Frank Tufano, and show service.

         Dated: 6/30/2021
         White Plains, NY
